Citation Nr: 0501517	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  04-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).

2.  Entitlement to an increased evaluation for service-
connected anxiety with depression, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran retired from the Air Force in January 1991, after 
having served over 20 years on active duty.  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) decision in September 2003 which stemmed 
from the veteran's claim filed on November 21, 2002.  At that 
time, the RO granted an increased rating from 30 percent for 
anxiety with depression to 50 percent effective November 21, 
2002.  

In an October 2003 memorandum, the veteran's representative, 
the Disabled American Veterans (DAV) requested that the 
veteran's claim be expedited due to extreme financial 
hardship since the veteran reported that he would be homeless 
very soon.  

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
VARO.  The hearing transcript is on file.  The veteran noted 
in particular that his service-connected nervous disorder 
precludes him from gainful employment.  He noted being 
released from employment due to problems with his nervous 
disorder.  He noted that he was currently unemployed.  

The Board liberally construes the veteran's testimony to also 
represent a notice of disagreement to the assignment of a 50 
percent rating for service-connected anxiety with depression 
by the RO in September 2003, in view of the fact that 
unemployablity is contemplated within the schedular criteria 
for rating mental disorders.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an increased evaluation for 
service-connected anxiety with depression is Remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  Service-connection is in effect for anxiety with 
depression, evaluated as 50 percent disabling; hypertension, 
evaluated as 40 percent disabling; right shoulder limitation 
of motion (major), evaluated as 10 percent disabling; 
residuals of a right ankle sprain, evaluated as 10 percent 
disabling; residuals of a right 5th metacarpal fracture, 
evaluated as noncompensable; residuals of a fracture of the 
left ankle, evaluated as noncompensable; hemorrhoids, 
evaluated as noncompensable; burn scars, bilateral forearm, 
evaluated as noncompensable; pseudofolliculitis barbae, 
evaluated as noncompensable; and plantar wart of the left 
foot, evaluated as noncompensable.  The combined service-
connected disability evaluation is 80 percent.  

2.  The veteran became too disabled to work in approximately 
in November 2002, has four years of college and occupational 
experience as an assistant manager, manager, telemarketer, 
and program director.

3.  The competent medical evidence suggests that the 
veteran's service-connected disabilities, including severe 
depression, preclude all types of substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Information of record shows that the veteran became too 
disabled to work in approximately November 2002.  He has four 
years of college and occupational experience as an assistant 
manager, manager, telemarketer, and program director.

An April 2003 VA psychiatric examination report shows that 
the veteran retired from the Air Force in 1991 after 21 years 
of service.  He noted that he had a hard time adjusting since 
retirement from the service which resulted in marital and 
financial difficulties due to depression.  He noted he had 
been married for 13 years; however, during the marriage he 
separated four to five times.  He noted that he was currently 
unemployed and faced homelessness.  He noted having had 11 
jobs in 11 years and was currently looking for work.  He 
recently filed for bankruptcy.

He noted that his major difficulty was depression.  He 
admitted to decreased mood, sleep, energy, interest, appetite 
and concentration.  He felt helpless and worthless.  He 
admitted to thoughts of suicide but none currently.  He noted 
that he was severely depressed.  On mental status examination 
he was alert and oriented.  He was casually dressed.  He made 
fair eye contact and had a slumped over posture.  There was 
evidence of tearfulness during the examination.  The 
examination was positive for mild psychomotor slowing.  His 
speech was low and tremulous due to crying spells.  Affect 
was congruent.  Thought content revealed thoughts of suicide 
but no current suicidal ideation, homicidal ideations, 
auditory or visual hallucinations.  Thought processes were 
negative for lucid disassociations.  There was no evidence of 
flight of ideas.  He appeared logical and goal directed.  
Insight and judgment were fair.  The examiner noted that the 
Global Assessment of Functioning (GAF) currently ranged from 
50 to 55.  The veteran was advised that if he developed 
suicidal ideations to go to the nearest emergency room for 
treatment.  Also, the veteran was advised of the need for 
followup psychiatric treatment for depression.  

An April 2003 VA general medical examination report shows the 
veteran was taking antidepressants and medication for 
hypertension.  He noted having difficulty getting along with 
people and admitted to angry spells.  He was concerned about 
being unemployed.  He was currently separated from his wife.  
Following an objective evaluation, it was noted that his 
depression with anxiety and hypertension were poorly 
controlled.  The examiner strongly urged the veteran to go to 
his primary care physician for treatment of hypertension.

In August 2003, the veteran's claims file was reviewed by a 
VA physician.  Following his review of the record, the VA 
physician essentially opined that the veteran has no 
particular general medical problems preventing employment; 
however, the veteran is totally disabled both physically and 
mentally because of severe depression.  It was noted that the 
veteran needs help and is unable to function in society in 
his current state.  

The record contains an October 2003 statement from the 
veteran's treating physician, a specialist in internal 
medicine.  The medical specialist opined that the veteran's 
service-connected disabilities such as severe depression and 
anxiety may have a negative impact on his ability to maintain 
gainful employment.  It was noted that when the veteran was 
last seen in May 2003, he was having great difficulties with 
depression, anxiety and sleep deprivation.  

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
VARO.  The hearing transcript is on file.  He essentially 
claimed that he was unable to work due to service-connected 
disabilities.  




Criteria 

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantially gainful employment.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in a claim for a total rating for compensation purposes based 
upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity. 38 C.F.R. § 4.15. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service- connected 
disabilities.  38 C.F.R. § 3.341(a).

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.

The veteran's work history and educational background are 
also given consideration. The authorizing statutory 
provisions permit a combination of objective and subjective 
criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities. Specific attention is 
afforded the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  
Determinations are made irrespective of the veteran's age.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (2004).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the CAVC referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.

Specifically, the CAVC indicated that there was a need for 
discussing whether the standard needed in the controlling 
regulations was an "objective" one based on average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West  2002).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993), 


TDIU

In reviewing the record, the Board notes that the veteran 
retired from the Air Force in 1991, after having served over 
20 years on active duty.

The record shows that the veteran's established service-
connected disabilities consist of anxiety with depression, 
evaluated as 50 percent disabling; hypertension, evaluated as 
40 percent disabling; right shoulder limitation of motion 
(major), evaluated as 10 percent disabling; residuals of a 
right ankle sprain, evaluated as 10 percent disabling; 
residuals of a right 5th metacarpal fracture, evaluated as 
noncompensable; residuals of a fracture of the left ankle, 
evaluated as noncompensable; hemorrhoids, evaluated as 
noncompensable; burn scars, bilateral forearm, evaluated as 
noncompensable; pseudofolliculitis barbae, evaluated as 
noncompensable; and plantar wart of the left foot, evaluated 
as noncompensable.  The combined service-connected disability 
evaluation is 80 percent.  

The record contains information that the veteran became too 
disabled to work in approximately November 2002.  On a recent 
VA psychiatric examination, the veteran noted that he was 
severely depressed.  His speech was low and tremulous due to 
crying spells.  Affect was congruent.  The reported GAF score 
of 50 is shown to contemplate an inability to work.  The 
veteran has been advised of the need to go to the nearest 
emergency room for treatment of any suicidal ideations.  
Also, he was advised of the need for ongoing psychiatric 
treatment for depression.  A recent VA general medical 
examination noted evidence of poorly controlled service-
connected anxiety with depression and hypertension.

A subsequent review of the veteran's medical records by a VA 
physician led to the conclusion that the veteran is totally 
disabled both physically and mentally because of severe 
depression.  It was noted that the veteran needs help and is 
unable to function in society in his current state.  

A recent statement from the veteran's private physician, a 
specialist in internal medicine, includes an opinion that the 
veteran's service-connected disabilities such as severe 
depression and anxiety may have a negative impact on his 
ability to maintain gainful employment.  It was noted that 
the veteran was having great difficulties with depression, 
anxiety and sleep deprivation.  

Following a comprehensive analysis of the record, including 
information from his treating physician, as well as findings 
recorded on the VA psychiatric and general medical 
examinations and medical opinion based on a review of the 
medical record, it becomes evident that the record contains 
pertinent findings which may not be dissociated from service-
connected disorders, including service-connected depression 
with anxiety and which do not permit the Board to conclude 
that the preponderance of the evidence is against the veteran 
on the issue of entitltement to a TDIU.  Under such 
circumstances, the award of a TDIU is warranted. 












ORDER

Entitlement to a TDIU is granted, subject to the governing 
criteria applicable to the payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or CAVC for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See  The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.  

As the Board noted earlier, in September 2003, the RO granted 
entitlement to an increased rating from 30 percent to 50 
precent for service-connecetd anxiety with depression 
effective November 21, 2002, date of receipt of the veteran's 
reopened claim.  

Based on testimony given by the vetean before the undersigned 
Veteran's Law Judge of the Board in May 2004 which has been 
incorporated into the written transcript of record, the Board 
liberally construed the veteran's testimony to include notice 
of disagreement to the assignment of a 50 percent scheduler 
rating for service-connecetd anxiety with depression.  The 
veteran and his representative must be furnished an SOC on 
such appealed issue.  See Godfrey, Manlincon, supra.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran and his representative 
should be furnished a statement of the 
case concerning the issue of entitlement 
to an increased evaluation for service-
connected anxiety with depression.  If, 
and only if, a timely substantive appeal 
is filed, this issue should be certified 
to the Board for appellate consideration.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


